DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger-Navon, etc. (US 20170113702 A1) in view of Minagawa, etc. (US 20070052546 A1).
Regarding claim 1, Thieberger-Navon teaches that a display control device comprising a processor (See Thieberger-Navon: Figs. 35A-B, and [0351], “FIG. 35a and FIG. 35b are schematic illustrations of possible embodiments for computers (400, 410) that are able to realize one or more of the embodiments discussed herein. The computer (400, 410) may be implemented in various ways, such as, but not limited to, a server, a client, a personal computer, a network device, a handheld device (e.g., a smartphone), and/or any other computer form capable of executing a set of computer instructions”), the processor being configured to:
gather a captured image from an imaging section that captures images of outside a vehicle (See Thieberger-Navon: Fig. 1, and [0088], “The camera 12, which is mounted to the vehicle, is configured to take video of the outside environment (V.sub.out). Optionally, the data captured by the camera comprises 3D data. For example, the camera may be based on at least one of the following sensors: a CCD sensor, a CMOS sensor, a near infrared (NIR) sensor, an infrared sensor (IR), and a camera based on active illumination such as a LiDAR”);
in a case in which an event notifiable to a driver of the vehicle has been detected based on peripheral information relating to a periphery of the vehicle (See Thieberger-Navon: Fig. 17 and [0150], “In one embodiment, the autonomous-driving control system 65 is configured to generate the indication indicative of whether an SDRS event is imminent based on at least one of the following configurations: (i) the autonomous-driving control system 65 receives from a camera images of the road, and calculates the indication based on the vehicle trajectory and image analysis of the images, (ii) the autonomous-driving control system 65 receives from a radar reflections of electromagnetic waves from the road, and calculates the indication based on the vehicle trajectory and signal processing of the reflections, and (iii) the autonomous-driving control system 65 receives a notification from a detailed road map, and calculates the indication based on the vehicle trajectory and the notification”), generate an interruption image including a captured image relating to the event and information indicating a direction in which the event has arisen relative to the vehicle; and
perform processing to display the generated interruption image in a notification region configuring part of a display region of a display device that is visible to the driver of the vehicle (See Thieberger-Navon: Fig. 32, and [0334], “The user interface 242 may include, in some embodiments, an element that provides the occupant with an auditory indication (e.g., by providing a verbal warning and/or a sound effect that may draw the occupant's attention). For example, in one embodiment, the user interface 242 may include a speaker which may be coupled to the compartment of the vehicle or worn by the occupant (e.g., as part of earphones). Optionally, the first warning is louder than the second warning. Optionally, in this embodiment, the occupant does not drive the vehicle. In another embodiment, the user interface 242 may include an element that can provide the occupant with a visual cue, such as project a certain image in the field of view of the occupant and/or create a visual effect that may be detected by the occupant (e.g., flashing lights). Optionally, the user interface 242 includes a display that is coupled to the compartment of the vehicle or is part of a head mounted display (HMD) worn by the occupant. Optionally, in this embodiment, the first warning comprises a more intense visual cue than the second warning (e.g., the first warning involves more intense flashing of a warning icon than the second warning involves)”).
However, Thieberger-Navon fails to explicitly disclose that generate an interruption image including a captured image relating to the event and information indicating a direction in which the event has arisen relative to the vehicle.
However, Minagawa teaches that generate an interruption image including a captured image relating to the event and information indicating a direction in which the event has arisen relative to the vehicle (See Minagawa: Fig. 3, and [0055], “In step S50, an interrupt image corresponding to the VICS information having been received, i.e., the text image prepared based upon level 1 VICS information or the simplified graphic image prepared based upon level 2 VICS information, is brought up on display at the display monitor 16. Thus, the display is switched from, for instance, the screen in FIG. 2A to the screen in FIG. 2B. In the next step S60, a decision is made as to whether or not the length of time set for the interrupt display has elapsed by comparing the length of time having elapsed after the interrupt image was brought up on display in step S50 with the length of display time having been set in step S40 or step S41. If the length of display time having been set has not elapsed, the operation returns to step S50 to continuously display the interrupt image. Once the length of display time elapses, the operation proceeds to step S70 to clear the interrupt image on display. As a result, the display is switched from, for instance, the screen in FIG. 2B to the screen in FIG. 2A. Once step S70 is executed, the processing in the flowchart presented in FIG. 3 ends”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Thieberger-Navon to have generate an interruption image including a captured image relating to the event and information indicating a direction in which the event has arisen relative to the vehicle as taught by Minagawa in order to ensure the road traffic information to stay on the display long enough for a user to thoroughly grasp the display contents (See Minagawa: Fig. 2, and [0049], “When bringing up an interrupt display of a text image corresponding to level 1 VICS information or a simplified graphic image corresponding to level 2 VICS information, as described above, the navigation system 1 adjusts the length of display time in correspondence to the volume of information contained in the image. Specifically, it increases the length of interrupt display time if the information volume is significant, whereas it reduces the length of interrupt display time if the information volume is small. Thus, the length of VICS information interrupt display time is adjusted so as to ensure that the information stays on display long enough for the user to thoroughly grasp its meaning”). Thieberger-Navon teaches a safety method and system that may generate an alert or warning message to the vehicle occupant when the vehicle environment having detected Sudden Decrease in Ride Smoothness event; while Minagawa teaches a system and method that may switch between the roadmap display and the traffic information display with interrupt images. Therefore, it is obvious to one of ordinary skill in the art to modify Thieberger-Navon by Minagawa to generate and display the interrupt image when some events are detected in the environment. The motivation to modify Thieberger-Navon by Minagawa is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Thieberger-Navon and Minagawa teach all the features with respect to claim 1 as outlined above. Further, Minagawa teaches that the display control device of claim 1, wherein the processor is further configured to display the interruption image on the display device, so as to slide into the notification region from the direction of the event in a case in which the event has been detected based on the peripheral information (See Minagawa: Figs. 2A-B, and [0047], “FIG. 2A presents an example of a roadmap screen or a roadmap picture that may be up on display at the display monitor 16 prior to a VICS information reception. As level 2 VICS information is received, the current display is interrupted to bring up the simplified graphic image corresponding to the VICS information, as shown in FIG. 2B. In this screen or picture, the simplified graphic image indicated by reference numeral 31 is superimposed over the roadmap. In the simplified graphic image 31, the geographical names of various target points present in different directions along which the vehicle may advance from the current position, the lengths of time required to travel to individual target points, the road names, route numbers and the like are indicated. It is to be noted that a shaded area 32 in the simplified graphic indicates that the road heading toward the direction indicated by the corresponding arrow is congested”).
Regarding claim 3, Thieberger-Navon and Minagawa teach all the features with respect to claim 2 as outlined above. Further, Minagawa teaches that the display control device of claim 2, wherein the processor is further configured to make a slide speed of the interruption image faster, as a notification urgency level of the event increases (See Minagawa: Figs. 2A-B, and [0049], “When bringing up an interrupt display of a text image corresponding to level 1 VICS information or a simplified graphic image corresponding to level 2 VICS information, as described above, the navigation system 1 adjusts the length of display time in correspondence to the volume of information contained in the image. Specifically, it increases the length of interrupt display time if the information volume is significant, whereas it reduces the length of interrupt display time if the information volume is small. Thus, the length of VICS information interrupt display time is adjusted so as to ensure that the information stays on display long enough for the user to thoroughly grasp its meaning”).
Regarding claim 4, Thieberger-Navon and Minagawa teach all the features with respect to claim 2 as outlined above. Further, Minagawa teaches that the display control device of claim 2, wherein the processor is further configured to perform display on the display device, such that the interruption image being displayed in the notification region slides out toward the direction of the event in a case in which detection of the event based on the peripheral information has ended (See Minagawa: Figs. 2A-B, and [0048], “When the predetermined length of display time elapses after the display is switched to the screen shown in FIG. 2B, the display is switched back to the screen in FIG. 2A. It is to be noted that while an explanation is given on an example in which an interrupt display of a simplified graphic image is brought up based upon level 2 VICS information, an interrupt display of a text image corresponding to level 1 VICS information is also brought up in a similar manner”).
Regarding claim 7, Thieberger-Navon and Minagawa teach all the features with respect to claim 1 as outlined above. Further, Thieberger-Navon and Minagawa teach that a display control method (See Thieberger-Navon: Figs. 35A-B, and [0351], “FIG. 35a and FIG. 35b are schematic illustrations of possible embodiments for computers (400, 410) that are able to realize one or more of the embodiments discussed herein. The computer (400, 410) may be implemented in various ways, such as, but not limited to, a server, a client, a personal computer, a network device, a handheld device (e.g., a smartphone), and/or any other computer form capable of executing a set of computer instructions”) comprising:
gathering processing to gather a captured image from an imaging section that captures images of outside a vehicle (See Thieberger-Navon: Fig. 1, and [0088], “The camera 12, which is mounted to the vehicle, is configured to take video of the outside environment (V.sub.out). Optionally, the data captured by the camera comprises 3D data. For example, the camera may be based on at least one of the following sensors: a CCD sensor, a CMOS sensor, a near infrared (NIR) sensor, an infrared sensor (IR), and a camera based on active illumination such as a LiDAR”);
generation processing to, in a case in which an event notifiable to a driver of the vehicle has been detected based on peripheral information relating to a periphery of the vehicle (See Thieberger-Navon: Fig. 17 and [0150], “In one embodiment, the autonomous-driving control system 65 is configured to generate the indication indicative of whether an SDRS event is imminent based on at least one of the following configurations: (i) the autonomous-driving control system 65 receives from a camera images of the road, and calculates the indication based on the vehicle trajectory and image analysis of the images, (ii) the autonomous-driving control system 65 receives from a radar reflections of electromagnetic waves from the road, and calculates the indication based on the vehicle trajectory and signal processing of the reflections, and (iii) the autonomous-driving control system 65 receives a notification from a detailed road map, and calculates the indication based on the vehicle trajectory and the notification”), generate an interruption image including a captured image relating to the event and information indicating a direction in which the event has arisen relative to the vehicle (See Minagawa: Fig. 3, and [0055], “In step S50, an interrupt image corresponding to the VICS information having been received, i.e., the text image prepared based upon level 1 VICS information or the simplified graphic image prepared based upon level 2 VICS information, is brought up on display at the display monitor 16. Thus, the display is switched from, for instance, the screen in FIG. 2A to the screen in FIG. 2B. In the next step S60, a decision is made as to whether or not the length of time set for the interrupt display has elapsed by comparing the length of time having elapsed after the interrupt image was brought up on display in step S50 with the length of display time having been set in step S40 or step S41. If the length of display time having been set has not elapsed, the operation returns to step S50 to continuously display the interrupt image. Once the length of display time elapses, the operation proceeds to step S70 to clear the interrupt image on display. As a result, the display is switched from, for instance, the screen in FIG. 2B to the screen in FIG. 2A. Once step S70 is executed, the processing in the flowchart presented in FIG. 3 ends”); and
interruption processing to perform processing to display the generated interruption image in a notification region configuring part of a display region of a display device that is visible to the driver of the vehicle (See Thieberger-Navon: Fig. 32, and [0334], “The user interface 242 may include, in some embodiments, an element that provides the occupant with an auditory indication (e.g., by providing a verbal warning and/or a sound effect that may draw the occupant's attention). For example, in one embodiment, the user interface 242 may include a speaker which may be coupled to the compartment of the vehicle or worn by the occupant (e.g., as part of earphones). Optionally, the first warning is louder than the second warning. Optionally, in this embodiment, the occupant does not drive the vehicle. In another embodiment, the user interface 242 may include an element that can provide the occupant with a visual cue, such as project a certain image in the field of view of the occupant and/or create a visual effect that may be detected by the occupant (e.g., flashing lights). Optionally, the user interface 242 includes a display that is coupled to the compartment of the vehicle or is part of a head mounted display (HMD) worn by the occupant. Optionally, in this embodiment, the first warning comprises a more intense visual cue than the second warning (e.g., the first warning involves more intense flashing of a warning icon than the second warning involves)”).
Regarding claim 8, Thieberger-Navon and Minagawa teach all the features with respect to claim 1 as outlined above. Further, Thieberger-Navon and Minagawa teach that a non-transitory storage medium storing a program executable by a computer to perform processing, the processing (See Thieberger-Navon: Figs. 35A-B, and [0351], “FIG. 35a and FIG. 35b are schematic illustrations of possible embodiments for computers (400, 410) that are able to realize one or more of the embodiments discussed herein. The computer (400, 410) may be implemented in various ways, such as, but not limited to, a server, a client, a personal computer, a network device, a handheld device (e.g., a smartphone), and/or any other computer form capable of executing a set of computer instructions”) comprising:
gathering processing to gather a captured image from an imaging section that captures images of outside a vehicle (See Thieberger-Navon: Fig. 1, and [0088], “The camera 12, which is mounted to the vehicle, is configured to take video of the outside environment (V.sub.out). Optionally, the data captured by the camera comprises 3D data. For example, the camera may be based on at least one of the following sensors: a CCD sensor, a CMOS sensor, a near infrared (NIR) sensor, an infrared sensor (IR), and a camera based on active illumination such as a LiDAR”);
generation processing to, in a case in which an event notifiable to a driver of the vehicle has been detected based on peripheral information relating to a periphery of the vehicle (See Thieberger-Navon: Fig. 17 and [0150], “In one embodiment, the autonomous-driving control system 65 is configured to generate the indication indicative of whether an SDRS event is imminent based on at least one of the following configurations: (i) the autonomous-driving control system 65 receives from a camera images of the road, and calculates the indication based on the vehicle trajectory and image analysis of the images, (ii) the autonomous-driving control system 65 receives from a radar reflections of electromagnetic waves from the road, and calculates the indication based on the vehicle trajectory and signal processing of the reflections, and (iii) the autonomous-driving control system 65 receives a notification from a detailed road map, and calculates the indication based on the vehicle trajectory and the notification”), generate an interruption image including a captured image relating to the event and information indicating a direction in which the event has arisen relative to the vehicle (See Minagawa: Fig. 3, and [0055], “In step S50, an interrupt image corresponding to the VICS information having been received, i.e., the text image prepared based upon level 1 VICS information or the simplified graphic image prepared based upon level 2 VICS information, is brought up on display at the display monitor 16. Thus, the display is switched from, for instance, the screen in FIG. 2A to the screen in FIG. 2B. In the next step S60, a decision is made as to whether or not the length of time set for the interrupt display has elapsed by comparing the length of time having elapsed after the interrupt image was brought up on display in step S50 with the length of display time having been set in step S40 or step S41. If the length of display time having been set has not elapsed, the operation returns to step S50 to continuously display the interrupt image. Once the length of display time elapses, the operation proceeds to step S70 to clear the interrupt image on display. As a result, the display is switched from, for instance, the screen in FIG. 2B to the screen in FIG. 2A. Once step S70 is executed, the processing in the flowchart presented in FIG. 3 ends”); and
interruption processing to perform processing to display the generated interruption image in a notification region configuring part of a display region of a display device that is visible to the driver of the vehicle (See Thieberger-Navon: Fig. 32, and [0334], “The user interface 242 may include, in some embodiments, an element that provides the occupant with an auditory indication (e.g., by providing a verbal warning and/or a sound effect that may draw the occupant's attention). For example, in one embodiment, the user interface 242 may include a speaker which may be coupled to the compartment of the vehicle or worn by the occupant (e.g., as part of earphones). Optionally, the first warning is louder than the second warning. Optionally, in this embodiment, the occupant does not drive the vehicle. In another embodiment, the user interface 242 may include an element that can provide the occupant with a visual cue, such as project a certain image in the field of view of the occupant and/or create a visual effect that may be detected by the occupant (e.g., flashing lights). Optionally, the user interface 242 includes a display that is coupled to the compartment of the vehicle or is part of a head mounted display (HMD) worn by the occupant. Optionally, in this embodiment, the first warning comprises a more intense visual cue than the second warning (e.g., the first warning involves more intense flashing of a warning icon than the second warning involves)”).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger-Navon, etc. (US 20170113702 A1) in view of Minagawa, etc. (US 20070052546 A1), further in view of Kawamoto (US 20180284774 A1).
Regarding claim 5, Thieberger-Navon and Minagawa teach all the features with respect to claim 1 as outlined above. Further, Thieberger-Navon teaches that the display control device of claim 1, wherein:
the event is an approach of an obstacle relative to the vehicle (See Thieberger-Navon: Fig. 17, and [0149], “The autonomous-driving control system 65 is configured to generate, based on trajectory of the vehicle and information about the road, an indication indicative of whether a Sudden Decrease in Ride Smoothness (SDRS) event is imminent. Optionally, the autonomous-driving control system 65 receives at least some of the information about the road from at least one of the following sources: sensors mounted to the vehicle, sensors mounted to nearby vehicles, an autonomous-driving control system 65 used to drive a nearby vehicle, and a database comprising descriptions of obstacles in the road that are expected to cause intense movement of the vehicle. In one example, the database comprising the descriptions of the obstacles includes one or more of the following types of data: locations of speed bumps, locations of potholes, locations of stop signs, and locations of sharp turns in the road”).
However, Thieberger-Navon, modified by Minagawa, fails to explicitly disclose that the interruption image includes a bird's eye vehicle image representing the vehicle and a level image indicating an approach proximity of the obstacle.
However, Kawamoto teaches that the interruption image includes a bird's eye vehicle image representing the vehicle and a level image indicating an approach proximity of the obstacle (See Kawamoto: Fig. 27, and [0349], “It should be noted that FIG. 27 illustrates examples of imaging ranges of the imaging sections 2910, 2912, 2914, and 2916. An imaging range ‘a’ depicts the imaging range of the imaging section 2910 provided on the front nose. Imaging ranges ‘b’ and ‘c’ depict the imaging ranges of the imaging sections 2912 and 2914 provided on the side mirrors. An imaging range ‘d’ depicts the imaging range of the imaging section 2916 provided on the rear bumper or the back door. For example, superimposing image data, captured by the imaging sections 2910, 2912, 2914, and 2916, one on top of the other, provides a bird's eye view image as seen from above the motor vehicle 2900”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Thieberger-Navon to have the interruption image includes a bird's eye vehicle image representing the vehicle and a level image indicating an approach proximity of the obstacle as taught by Kawamoto in order to ensure improved safety and comfort during travel by autonomous driving (See Kawamoto: Fig. 1, and [0066], “The personalization block 22 finds, based on details of operation of the operation section 31 operated by the driver in manual driving mode and detection results of the detection section 34 in response to action of each of the various components making up the vehicle body action section 33, a personalization function of the driver and supplies the function in autonomous driving mode. A personalization function is designed to reflect personal habits and customs in driving action. Therefore, as the action of each of the various components making up the vehicle body action section 33 determined in autonomous driving mode is corrected because of the use of a personalization function, it is possible to customize the driving action in autonomous driving mode by reflecting habits and customs of each driver, thereby ensuring improved comfort in autonomous driving”). Thieberger-Navon teaches a safety method and system that may generate an alert or warning message to the vehicle occupant when the vehicle environment having detected Sudden Decrease in Ride Smoothness event; while Kawamoto teaches a driving control system and method that may control the driving control modes based on the conditions of the vehicle and driving environment and provide bird’s  eye view for the drivers in some conditions. Therefore, it is obvious to one of ordinary skill in the art to modify Thieberger-Navon by Kawamoto to provide bird’s eye view for the vehicle operators or occupants in urgent conditions. The motivation to modify Thieberger-Navon by Kawamoto is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 6, Thieberger-Navon, Minagawa, and Kawamoto teach all the features with respect to claim 5 as outlined above. Further, Thieberger-Navon teaches that the display control device of claim 5, further comprising a head-up display in addition to the display device, the head-up display including a projection screen situated on a line of gaze of the driver, wherein:
in a case in which the event has been detected based on the peripheral information, the processor is further configured to display a level bar image on a side of the head-up display corresponding to the direction of the event, the level bar image indicating the approach proximity of the obstacle using light and dark, changes in hue, or color density (See Thieberger-Navon: Fig. 2, and [0143], “In one embodiment, the system described above optionally includes an occupant tracking module configured to calculate the point of view of the occupant based on measurements of a sensor. Optionally, the occupant tracking module is the HMD tracking module 27. Optionally, in this embodiment, the processor is further configured to render the VST based on data received from the occupant tracking module. Optionally, the display is a three dimensional (3D) display configured to show the occupant the VST, such that point of gaze of the occupant, while looking via the 3D display device, is most of the time beyond the location of the light shading module 61”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612